Citation Nr: 0815061	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran was separated from service in December 1989 after 
serving over 19 years and 11 months of active duty.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  He perfected a timely appeal to 
that decision.  

On July 30, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence accompanied by a waiver of RO consideration.  
38 C.F.R. § 20.1304 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran maintains that he suffers from PTSD as a result 
of his experiences in Vietnam.  In an intake interview 
conducted at the Vet Center in January 2004, the veteran 
indicated that he was assigned to the U.S.S Ogden which 
sailed to Vietnam.  He indicated that the ship went to Qua 
Viet to pick up 3rd Marines; they also transported Marines 
from DaNang to Okinawa.  They participated in the evacuation 
of Marines from Vietnam in 1975.  The veteran reported one 
traumatic event that involved going out on a Huey or CH46 to 
pick up bodies of dead Marines and take them to the ship; 
they were then placed in storage to transport back to the 
United States.  The veteran also reported, while transporting 
3rd Marines to Okinawa, the ship went through a typhoon and 
the ship slammed against another ship, at which point some 
marines were sent to places between the matrices and the side 
of the ship; as a result, those marines were crushed to 
death.  

A review of the veteran's DD Form 214 described his military 
occupation specialty (MOS) for a portion of his service as a 
gamma/x-ray radiographer.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal with 4 
stars, the Navy Expeditionary Medal, the Republic of Vietnam 
Unit Gallantry Citation, and the Republic of Vietnam Campaign 
Medal with device.  These awards, unfortunately, are 
indicative of service in Vietnam but not necessarily 
engagement in combat.  

Of record is a lay statement from D.J., received in May 2005, 
who reported being a casual friend of the veteran, who served 
aboard the USS Ogden; he stated that they were both in deck 
force from October 1969 to late 1970.  He noted that, during 
September and October 1969, the USS Ogden was involved in 
several full scale amphibious landings by marines and army 
units.  D.J. noted that, during the Operations of the Ogden, 
the veteran was stationed in the well deck crane, a monorail 
which moved along a track overhead of the deck of the well 
deck, and he was able to see out the back of the ship; as a 
result, the veteran was witness to all the considerable 
fighting which he saw.  D. J. related that the veteran would 
also have been present as damaged equipment and casualties 
were returned to the ship from the beach.  D.J. described one 
incident that occurred during extremely rough seas when 
several LVTs broke loose from their moorings in the well 
deck.  D.J. reported how several LVTS were slamming against 
the well deck, and some were completely free of mooring and 
slamming against others.  D.J. also recalled how one marine 
was crushed into the treads of another LVT so that he was 
essentially a mass of mashed flesh and bone; he noted that 
several other marines were hit by two colliding LVTs as their 
sides slapped together crushing them and sending their 
entrails and blood spurting up to where the veteran was in 
the monorail.  In the hot humid climate around the 
Philippines, the well deck was a stinking "morgue," a term 
some men coined to characterize the Ogden as a "morgue 
ship."  D.J. indicated that the veteran was among those who 
were assigned the task of collecting the remains of the dead 
marines.  

Also of record is a copy of the ship log for the USS Ogden 
for the year 1969; the mission of the ship was described as 
"To transport and land troops and their essential equipment 
supplies by means of embarked landing craft or amphibian 
vehicles augmented by helicopter lift."  The document 
indicated that on December 2, 1969, Ogden departed Okinawa en 
route to Subic Bay for an upkeep and training period; that 
night, the ship took a heavy roll causing an amtrac in upper 
vehicle stowage to break loose while private D.L.G. was 
griping it down; he was crushed between two vehicles 
resulting in his death.  It was noted that this was the only 
fatality to occur aboard Ogden since its commissioning.  

At his personal hearing in July 2007, the veteran indicated 
that the duties of the USS Ogden was to deliver supplies; he 
stated that he received Mortar attacks and missile attacks.  
He stated that they would go into the DaNang harbor to get 
supplies approximately once a month.  The veteran indicated 
that he worked with the Deck Force as a Boatswain's Mate; 
their job was to secure the ship and the safety of the ship.  
The veteran related that he was training as an Assault 
boatswain.  The veteran testified that the USS Ogden was 
converted into a quasi morgue ship; there were dead bodies 
aboard ship.  

The medical evidence reveals that the veteran has a current 
diagnosis of PTSD which physicians have related to his 
military service in Vietnam.  While there is conflicting 
evidence in the record pertaining to whether or not the 
veteran engaged in combat in Vietnam, the veteran has 
provided sufficient, detailed information regarding his 
alleged stressors in order for the RO to verify them.  
Specifically, in a PTSD day hospital treatment plan, dated 
September 7, 2004, the veteran listed numerous stressful 
events and the dates on which they occurred.  The veteran 
also provided a significant amount of stressors at his 
personal hearing in July 2007.  As noted above, the veteran 
has also submitted a buddy statement, which details several 
incidents that occurred aboard the USS Ogden.  

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the U.S. Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated or the veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the actions 
described in M21-1MR, Part IV, Subpart ii.1.D.16. See M21- 
1MR, Part IV, Subpart ii.1.D.15.l.   

In a March 2006 statement of the case (SOC) the RO informed 
the veteran that his claim for service connection for PTSD 
had been denied because there was no evidence that he was 
engaged in combat with the enemy, and there was no credible 
supporting evidence that his alleged inservice stressors 
occurred, apart from his own uncorroborated statements.  
However, it does not appear that sufficient effort was made 
to verify the veteran's purported stressors through official 
channels.  VA has not attempted to verify the occurrence of 
any alleged stressful events by contacting the U.S. Armed 
Services Center for Unit Records (now U.S. Army and Joint 
Services Records Research Center or JSRRC).  Hence, given the 
veteran's contentions regarding his experiences aboard the 
USS Ogden, statements from D.J., the multiple diagnoses of 
PTSD made by VA medical providers, and the duty to assist, 
further research is mandatory.  In particular, the AMC should 
attempt to verify the reported in-service stressors that 
occurred when the USS Ogden en route from Okinawa to the 
Philippines, to include whether or not there was a collision 
between two LVTs.  38 U.S.C.A. § 5103.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should review the file and 
prepare a summary of the claimed 
stressors, as reported in the September 
2004 VA PTSD day hospital report as well 
as those reported in the July 2007 
hearing transcript.  The summary and all 
associated documents, to include the 
veteran's DD Form 214 and DA Form 20, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
formerly the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150- 3197.  The 
request should be accompanied by a copy 
of the veteran's DD 214, and a copy of 
this remand, and all associated 
documents.  The request should 
specifically ask for verification of 
whether the USS Ogden came under mortar 
and rocket attack during the period from 
October 1969 to late 1970; whether the 
ship was involved in a collision with 
LVTs, causing the death of several 
marines; and whether the USS Ogden, at 
any time, served as a "morgue ship."  
The JSRRC should be requested to provide 
any information that might corroborate 
the veteran's alleged in-service 
stressors.  If the JSRRC is unable to 
provide information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.  

2.  Thereafter, the RO should undertake 
any other appropriate action to verify 
the veteran's alleged stressors as 
mandated by M21-1MR.  

3.  Thereafter, the RO must make a 
specific determination, based on the 
complete record, as to whether the 
veteran was exposed to a claimed stressor 
or stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  The RO must 
specify for the record which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.  

4.  If a stressor is verified, the 
veteran should be scheduled for a VA 
psychiatric examination for the purposes 
of determining the nature and etiology of 
any PTSD.  Based on examination findings, 
historical records, and medical 
principles, the physician should opine, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV.  
Furthermore, the examiner is requested to 
address whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the veteran's PTSD, if 
diagnosed, is related to the veteran's 
verified in-service stressors.  A 
rationale must be provided for any 
opinion given.  

5.  Following completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case then should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



